Citation Nr: 1521043	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  10-35 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for coronary artery disease, claimed as cardiovascular problems, including as due to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for erectile dysfunction, including as due to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for hypertension, claimed as high blood pressure.

4.  Entitlement to service connection for gastritis.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

6.  Entitlement to service connection for tinnitus.

7.   Entitlement to an initial rating higher than 20 percent for diabetes mellitus, type II.

8.  Entitlement to an initial rating higher than 10 percent for carpal tunnel syndrome of the right hand.

9.  Entitlement to an initial rating higher than 10 percent for carpal tunnel syndrome of the left hand.

10.  Entitlement to a rating higher than 50 percent for undifferentiated schizophrenia.

11.  Entitlement to a compensable rating for bilateral hearing loss.

12.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael J. Brown, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to January 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  That decision denied service connection for coronary artery disease, erectile dysfunction, hypertension, gastritis, GERD, and tinnitus.  The decision granted service connection for diabetes mellitus, type II, assigned an initial 20 percent rating, and carpal tunnel of the left and right hands, assigned initial 10 percent ratings, and all effective June 20, 2008, and denied increased ratings for undifferentiated schizophrenia and bilateral hearing loss.

In January 2015, the Veteran testified during a hearing before the undersigned conducted by video conference.  In a February 2015 letter, the Board advised the Veteran that there were problems with recording and a written transcript could not be produced.  He was offered the opportunity to testify at another hearing.  See 38 C.F.R. § 20.717 (2014).  In March 2015, the Veteran responded that he did not wish to appear at another hearing.  The Board finds that all due process requirements were met regarding the Veteran's hearing request.

The Veteran's claim for a TDIU was denied in a January 2015 rating decision, predicated on service-connected schizophrenia.  The RO noted that evaluation for that disability was on appeal.  

Entitlement to a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As discussed below, VA has received evidence of unemployability during the pendency of his appeal.  As such, entitlement to a TDIU is also on appeal as part of the initial rating issues.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service incurrence for certain diseases, including ischemic heart disease, will be presumed on the basis of an association with certain herbicide agents, if shown at any time after service to a degree of 10 percent (e.g., Agent Orange).  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2014).  Ischemic heart disease includes coronary artery disease.  Id..

In March 2009, a VA examiner diagnosed coronary artery disease.  The same diagnosis was reported on VA outpatient treatment in December 2008.  It is not clear whether the disease is 10 percent disabling, because the reported findings appear to have been largely normal.  

The Marche 2009 examiner reported that the Veteran received private medical treatment but these records were unavailable for review.  The Veteran gave a history of being diagnosed with diabetes approximately two years earlier, and severe coronary artery disease after cardiac catherization was diagnosed four years ago.  He reported erectile dysfunction that started five years earlier and was treated with testosterone (testim cream) for one year.  The Veteran had a history of hypertension dating back 34 years.

In June 2008 a private physician reported that he was treating the Veteran for mental health issues, but those records have not been obtained.

VA has a duty to obtain relevant records.  38 U.S.C.A. § 5103A(b),(c) (West 2014).

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. at 83.

The Veteran seeks service connection for gastritis and GERD.  Service treatment records show treatment for non-specific gastritis in April 1967.  His reports suggest that he may have a gastrointestinal disorder that may be related to service.  An examination is needed to determine whether he has a current gastrointestinal disability related to a disease or injury in service.  An examination is needed to determine if he has hypertension related to active service.

The Veteran underwent a VA audiology examination in November 2008, but it did not address tinnitus.  Once VA undertakes to provide an examination, it has a duty to insure its adequacy.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).

The Veteran last underwent VA examinations for his service-connected schizophrenia and bilateral hearing loss disabilities in November and December 2008, respectively.  He was last examined by VA for diabetes mellitus and carpal tunnel syndrome in March 2009.

The Veteran is entitled to new VA examinations to determine the current severity of his service-connected schizophrenia, bilateral hearing loss, diabetes mellitus, and carpal tunnel disabilities.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (VA has a duty to provide new examinations where there is evidence of worsening since the last examination).

In the case of a claim for TDIU, the duty to assist requires that VA obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all VA and non-VA medical providers who treated him since 2007, for the disabilities at issue in this appeal; including records of his treatment by Dr. Giam-Grasso; and to authorize VA to obtain non-VA treatment records.

If the Veteran fails to provide necessary authorizations, inform him that he can submit the evidence himself.

If any requested records cannot be obtained, inform the appellant what records could not be obtained, the efforts made to obtain the records, and what further actions will be taken on his claims.

2. After completing the above, schedule the Veteran for VA examination(s) to determine whether he has coronary artery disease, hypertension, gastritis, or GERD related to a disease or injury in service.  All indicated tests and studies should be performed and all clinical findings reported in detail.  

a. Gastritis and GERD, and Coronary Artery Disease

i. The examiner(s) should identify all gastritis, GERD, and coronary artery disease disabilities or diseases (any disability or disease diagnosed since 2008), and state whether the Veteran has a disease or disability related to gastritis, GERD, or coronary artery disease.

ii. The examiner should identify the symptomatology associated with coronary artery disease including the Veteran's workload in METs.

iii. The examiner(s) should opine as to whether any disability identified is at least as likely as not (a 50 percent or higher degree of probability) due to the Veteran's period of active service?

b. Hypertension

i. The examiner(s) should identify all hypertension disabilities or diseases (any hypertension disability or disease diagnosed since 2008), and state whether the Veteran has a disease or disability related to hypertension.

ii. The examiner(s) should opine as to whether any disability identified is at least as likely as not (a 50 percent or higher degree of probability) due to the Veteran's period of active service.

iii. If not, is it at least as likely as not (50 percent probability or more) that the Veteran's current hypertension was caused (in whole or in part) by his coronary artery disease disability?

iv.  If not caused by the cardiac disability, is it at least as likely as not (50 percent probability or more) that the Veteran's current hypertension was aggravated (made worse) by his coronary artery disease disability? 

v. If there was aggravation, is there medical evidence created prior to the aggravation, or at any time between the aggravation and the current level of disability that shows a baseline of hypertension prior to aggravation?

c. The examiner(s) should provide reasons for each opinion.

d. If the examiner(s) is(are) unable to provide an opinion without resort to speculation, the examiner should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

e. The absence of evidence of treatment for the claimed disability in the service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

f. The examiner(s) is(are) advised that the Veteran is competent to report in-service symptoms, treatment and history.

g. If the examiner(s) reject(s) the Veteran's reports, the examiner must provide a reason for doing so.

2. Schedule the Veteran for a VA examination to evaluate the current severity of bilateral carpal tunnel syndrome (CTS) disabilities.  The examiner should review the claims folder.  All indicated tests and studies should be performed.

a. The examiner should identify the all manifestations of the left and right wrist CTS.  The examiner should specifically determine whether the Veteran has from mild, moderate, or severe incomplete paralysis of the median nerve or complete paralysis of the median nerve of the left or right hand. 

Reasons should be provided for all opinions rendered.

3. Schedule the Veteran for a VA examination to determine the current severity of undifferentiated schizophrenia.  The claims folder should be reviewed by the examiner. 

The examiner should provide an opinion as to whether undifferentiated schizophrenia, in combination with the service-connected left and right CTS, residuals of calluses to the feet, bilateral hearing loss, diabetes mellitus, type II, and hemorrhoids, would prevent the Veteran from obtaining or retaining employment (earnings above the poverty level for a single individual) consistent with his education and occupational experience.

The examiner should give reasons for the opinion.  If the Veteran is found able to engage in gainful employment, notwithstanding his service-connected disabilities, the opinion provider should cite examples of the types of employment the Veteran would be able to perform.

4. Schedule the Veteran for VA examinations to ascertain the current manifestations of diabetes mellitus, type II, and etiology of any erectile dysfunction found present.  The examiner(s) should review the claims file in conjunction with the examination.

a. Diabetes Mellitus, Type II

i. The examiner(s) should indicate whether the Veteran's diabetes mellitus, type II requires insulin, oral hypoglycemic agent, restricted diet, and/or regulation of activities.  If the Veteran has hypoglycemic reactions or ketoacidosis episodes, the examiner(s) should state how long they last and what kind of care is necessary.

ii. The examiner(s) should address whether there are any additional complications as a result of diabetes.

b. Erectile Dysfunction

i. The examiner should opine as to whether any erectile dysfunction is at least as likely as not (a 50 percent or higher degree of probability) due to a disease or injury during the Veteran's period of active service, including coronary artery disease or diabetes mellitus.

ii. If not, is it at least as likely as not (50 percent probability or more) that the Veteran's current erectile dysfunction was caused (in whole or in part) by his coronary artery disease or service-connected diabetes mellitus disability?

iii.  If not caused by the coronary artery disease or diabetes disability, is it at least as likely as not (50 percent probability or more) that the Veteran's current erectile dysfunction was aggravated (made worse) by his coronary artery disease or service-connected diabetes mellitus disability? 

iv. If there was aggravation, is there medical evidence created prior to the aggravation, or at any time between the aggravation and the current level of disability that shows a baseline of erectile dysfunction prior to aggravation?

c. The examiner should provide reasons for each opinion.

d. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

e. The absence of evidence of treatment for erectile problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

f. The examiner is advised that the Veteran is competent to report in-service erectile problems, his symptoms and history, and such reports, including those of a continuity of erectile symptoms since service, must be specifically acknowledged and considered in formulating any opinions.

g. If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

h. Reasons should be provided for all opinions offered.

5. Schedule the Veteran for a VA examination regarding the current severity of service-connected bilateral hearing loss and whether tinnitus is related to service.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, including audiometric testing, and all clinical findings should be set forth in detail.  

a. Bilateral Hearing Loss

It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected bilateral hearing loss.  The VA examiner should further comment upon the effect of hearing loss on the Veteran's occupational functioning and daily activities.

b. Tinnitus

i. The examiner should identify any tinnitus disability or disease (any tinnitus disability or disease diagnosed since 2008).

ii. The examiner should opine as to whether any tinnitus disability identified is at least as likely as not (a 50 percent or higher degree of probability) due to the Veteran's period of active service, including service-connected bilateral hearing loss.

iii. If not, is it at least as likely as not (50 percent probability or more) that the Veteran's current tinnitus was caused (in whole or in part) by his service-connected bilateral hearing loss disability?

iv.  If not caused by the hearing loss disability, is it at least as likely as not (50 percent probability or more) that the Veteran's current tinnitus was aggravated (made worse) by his service-connected bilateral hearing loss disability? 

v. If there was aggravation, is there medical evidence created prior to the aggravation, or at any time between the aggravation and the current level of disability that shows a baseline of tinnitus prior to aggravation?

c. The examiner should provide reasons for each opinion.

d. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

e. The absence of evidence of treatment for tinnitus problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

f. The examiner is advised that the Veteran is competent to report in-service tinnitus problems, his symptoms and history, and such reports, including those of a continuity of tinnitus symptoms since service, must be specifically acknowledged and considered in formulating any opinions.

g. If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

6. If any benefit on appeal remains denied, issue a supplemental statement of the case.  The case should then be returned to the Board, if in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

